,,,ittJ-   •   ~    "'>t

               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1of1
                                                                                                                                                                              Si

                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                  v.                                                      (For Offenses Committed On or After November 1, 1987)


                                   Evodio Fredy Ramirez-Perez                                             Case Number: 3:19-mj-21550

                                                                                                          Paul W. Blake
                                                                                                          Defendant's Attorney


               REGISTRATION NO. 84543298
               THE DEFENDANT:
                IZI pleaded guilty to count(s) 1 of Complaint
                                                         -----=------------------------~
                   D was found guilty to count(s)
                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

               Title & Section                   Nature of Offense                                                                          Count Number(s)
               8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                1

                   D The defendant has been found not guilty on count(s)
                                                                                                 ~-------------------

                   0 Count(s)                                                                                 dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                              ~    TIME SERVED                                    D _ _ _ _ _ _ _ _ _ _ days

                   IZI     Assessment: $10 WAIVED IZI Fine: WAIVED
                   IZI     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the     defendant's possession at the time of arrest upon their deportation or removal.
                   D       Court recommends defendant be deported/removed with relative,                          charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.
                                                                                                        ·,,


                                                                                                       Wednesda~ril 10, 2019


                                                                    ,.,..,, \if'.. ,,, r D'
                                                                    l'f""'!H_i   r
                                                                                 .. _



                                     ~
                                                                    !.:          ,.i....,,

               Received
                                DUSM
                                                                     APR 1 O2019
                                                         CLERK, U.0. O!STRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                       BY                                     DEPUTY
               Clerk's Office Copy                                                                                                                   3:19-mj-21550
